Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 17 recites the limitation "the third area" in line 3 (note “a third area” recited in line 5).  There is insufficient antecedent basis for this limitation in the claim.
18 recites the limitation "the third area" in line 3 (note “a third area” recited in line 5).  There is insufficient antecedent basis for this limitation in the claim.
	Claim 19 recites the limitation "the third area" in line 3 (note “a third area” recited in line 5).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102)a)(1) as being anticipated by Onishi (US 8,149,478).
	As to claim 1, Onishi discloses an information processing apparatus comprising:
 	an extraction unit that extracts object information from an image including an object to be read having a predetermined size (fig. 5, col. 4, line 60 – col. 5, line 11);
 	a cutting unit that cuts out a first area including at least a part of the object to be read from the image (fig. 7, col. 5, lines 31-33, col. 6, lines 19-36); and
 	a changing unit that changes the first area such that an area having a background color different from a background color of the image is included, from the first area, when the first area cut out by the cutting unit has a size different from the predetermined size (figs. 7, 8, col. 6, lines 19-45).

wherein the changing unit changes the first area such that the object information is included, with the first area as a base point (figs. 7, 8, col. 6, lines 19-45).
	As to claim 4 Onishi discloses the information processing apparatus according to claim 2,
wherein the changing unit expands the first area such that the object information is included, with the first area as a base point, when the first area has a size smaller than the predetermined size (figs. 7, 8, col. 6, lines 19-45).
	As to claim 6, Onishi discloses the information processing apparatus according to claim 4,
wherein in a case where the image includes a plurality of the objects to be read (fig. 5, col. 4, line 60 – col. 5, line 11) ,
 	the cutting unit cuts out a plurality of the first areas for each of the plurality of objects to be read (figs. 5, 6, col. , col. 5, lines 31-33, col. 6, lines 7-18); and
 	when some of the plurality of first areas have sizes different from the predetermined size, the changing unit respectively expands the some of the plurality of first areas such that areas respectively expanded from the some of the plurality of first areas do not overlap each other (figs. 3, 7, 8; col. 6, lines 7-52, e.g., the crop images 501-503 inherently include more than first area 502).
	As to claim 8, Onishi discloses the information processing apparatus according to claim 6, wherein the changing unit respectively expands the some of the plurality of first areas such that the object information, which is located in a predetermined direction with respect to each of the some of the plurality of first areas in the image, is included (figs. 3, 7, 8; col. 6, lines 7-52, e.g., the crop images 501-503 inherently include more than first area 502).
	As to claim 10, Onishi discloses the information processing apparatus according to claim 2,


 	As to claim 12, Onishi discloses the information processing apparatus according to claim 4,
wherein the changing unit reduces the first area (fig. 9, item 702) to a second area such that the object information is included, with the first area as a base point, when the first area has a size larger than the predetermined size (fig. 9, items 702, 600, col. 7, lines 17-45; e.g., crop-adjustment target area 702 is larger than preference area size 600).
As to claim 16, Onishi discloses the information processing apparatus according to claim 8,
wherein the changing unit reduces the first area (fig. 9, item 702) to a second area such that the object information is included, with the first area as a base point, when the first area has a size larger than the predetermined size (fig. 9, items 702, 600, col. 7, lines 17-45; e.g., crop-adjustment target area 702 is larger than preference area size 600).
	As to claim 18, Onishi discloses the information processing apparatus according to claim 10,
wherein the changing unit reduces the third area to a fourth area such that the object information is included, with the third area as a base point, when a third area obtained by excluding the second area from the first area before the reduction has a size larger than the predetermined size (fig. 9, items 702, 600, col. 7, lines 17-45; e.g., crop-adjustment target area 702 is larger than preference area size 600; the third area and the fourth area are the target areas set by re-executing repetitive  crop processing in step S1002 of fig. 10).
As to claims 3, 5, 7, 9, 11, 13-15, 17, 19-20, these claims recite features similar to features recited in claims 1, 2, 4, 6, 8, 10, 12, 16, 18.  Therefore, they are rejected for reasons similar to those discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.  Morimoto, Kurilin, Handley, Berard rerlate to document image processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.